

116 SRES 454 ATS: Calling for the immediate release of Cuban democracy activist José Daniel Ferrer and commending the efforts of José Daniel Ferrer to promote human rights and fundamental freedoms in Cuba.
U.S. Senate
2019-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 454IN THE SENATE OF THE UNITED STATESDecember 12, 2019Mr. Menendez (for himself, Mr. Rubio, Mr. Durbin, Mr. Cruz, Mr. Cardin, Ms. Collins, and Mr. Kaine) submitted the following resolution; which was referred to the Committee on Foreign RelationsJune 3, 2020Reported by Mr. Risch, with an amendment and an amendment to the preambleJune 11, 2020Considered, amended, and agreed to with an amended preambleRESOLUTIONCalling for the immediate release of Cuban democracy activist José Daniel Ferrer and commending the
			 efforts of José Daniel Ferrer to promote human rights and fundamental
 freedoms in Cuba.Whereas José Daniel Ferrer García is a Cuban democracy and human rights activist who has dedicated his life to promoting greater political pluralism and respect for fundamental freedoms in Cuba;Whereas Mr. Ferrer was born in Cuba on July 29, 1970, in the province of Santiago de Cuba;Whereas, in the late 1990s, Mr. Ferrer joined the Christian Liberation Movement (MCL), a peaceful political movement led by late Cuban activist Oswaldo Paya;Whereas, through coordination with the MCL, Mr. Ferrer helped lead the Varela Project, an initiative to collect the signatures of citizens to petition the Government of Cuba for democratic reforms and protections for freedom of speech, freedom of the press, and freedom of assembly;Whereas, in March 2003, as part of a series of sweeping arrests of 75 democracy activists, Mr. Ferrer was arrested by Cuban authorities for his work on the Varela Project and sentenced to 25 years in prison;Whereas, in March 2004, Amnesty International declared the group of 75 democracy activists, including Mr. Ferrer, to be prisoners of conscience and called for their immediate and unconditional release; Whereas, in 2009, Mr. Ferrer was honored with the Democracy Award given annually by the National Endowment for Democracy;Whereas, in March 2011, as part of an agreement brokered by the Catholic Church, Mr. Ferrer refused to abandon his homeland and was released from prison to remain in Cuba;Whereas, in August 2011, Mr. Ferrer founded the Patriotic Union of Cuba (UNPACU), a nonviolent political movement dedicated to promoting human rights, democratic principles, and fundamental freedoms in Cuba;Whereas, on June 7, 2012, Mr. Ferrer testified via digital video conference at a hearing of the Committee on Foreign Relations of the Senate;Whereas, since he was released from jail in March 2011, Mr. Ferrer has been frequently harassed, regularly surveilled, and repeatedly jailed by Cuban authorities for his role in UNPACU; Whereas, on October 1, 2019, Mr. Ferrer was imprisoned arbitrarily by Cuban authorities for his leadership of UNPACU and outspoken advocacy for human rights and democratic principles in Cuba;Whereas, on October 1, 2019, Cuban authorities detained 3 other members of UNPACU, Fernando González Vailant, José Pupo Chaveco, and Roilan Zarraga Ferrer;Whereas the family of Mr. Ferrer was permitted to visit him only twice while he was imprisoned arbitrarily, and the wife of Mr. Ferrer reported that she saw evidence that he had been physically abused and mistreated;Whereas, on April 3, 2020, Mr. Ferrer was arbitrarily convicted and sentenced to 4 years and 6 months of house arrest for the purported crimes of injuries and privation of liberty;Whereas, on April 3, 2020, Mr. González Vailant, Mr. Pupo Chaveco, and Mr. Zarraga Ferrer were also arbitrarily convicted to multiyear sentences of house arrest; andWhereas, since he was placed under house arrest, Mr. Ferrer has informed international media outlets that during his time in prison he was subjected to torture and constant humiliation, and denied access to food and medical treatment: Now, therefore, be it That the Senate—(1)condemns the arbitrary conviction, sentencing, and imprisonment of leading Cuban democracy and human rights activist José Daniel Ferrer and calls for his immediate and unconditional release; (2)calls for the immediate and unconditional release of all members of the Patriotic Union of Cuba (UNPACU) that have been arbitrarily imprisoned;(3)commends Mr. Ferrer for his unwavering commitment to advance democratic principles, human rights, and fundamental freedoms in Cuba; and(4)recognizes the important contributions of UNPACU and all of its members for their efforts to promote greater respect for democratic principles, human rights, and fundamental freedoms in Cuba. 